UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                               No. 98-60546
                             Summary Calendar



           EARL BARNES,

                                  Plaintiff - Appellant,

                                  VERSUS

           INGALLS SHIPBUILDING, INC.; RAY MOORE,

                                  Defendants - Appellees.



           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (1:97-CV-133-GR)

                              June 11, 1999

Before   DAVIS, DUHÉ, and PARKER, Circuit Judges.

Per Curiam:1

     Earl Barnes (“Barnes”) worked for Ingalls Shipbuilding, Inc.

(“Ingalls”) as Gantry Crane Operator.       In May 1996, Ingalls fired

Barnes for violating company rules and insubordination.            Barnes
filed a complaint with the Equal Employment Opportunity Commission

(“EEOC”) and received a right to sue letter.            He sued Ingalls,

asserting (1) race discrimination and retaliatory discharge under

Title VII and (2) violation of his due process rights.                The

district   court   granted   Ingalls’   motion   for   summary   judgment.


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Barnes appeals.

     We review a grant of summary judgment de novo, viewing the

facts and inferences in the light most favorable to the nonmovant.

See Hall v. Gillman Inc., 81 F.3d 35,36-37 (5th Cir. 1996).      After

a careful review of the briefs and the record, we conclude that the

district court properly granted summary judgment for Ingalls.

Although the entire appeal lacks merit, the due process claim was

particularly frivolous.      It is a basic tenet of constitutional law

the Due Process Clause is applicable only to state actors.     Ingalls

is a private company and was, therefore, incapable of violating

Barnes’ due process rights.     See Shelley v. Kraemer, 68 S.Ct. 836,

842 (1948) (stating that the Fourteenth Amendment “erects no shield

against   merely   private     conduct,   however   discriminatory   or

wrongful.”).     We affirm for the reasons given by the district

court.

     AFFIRMED.




                                    2